Citation Nr: 1301133	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  08-22 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to December 13, 2006, as 50 percent disabling from December 13, 2006 to March 11, 2007, from May 1, 2007 to September 16, 2007, and from November 1, 2007 to February 7, 2012.  

4.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970, and from March 1972 to April 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Hartford, Connecticut, Regional Office (RO), of the Department of Veterans Affairs (VA).  

In March 2009, the Veteran was afforded a hearing before a hearing officer at the RO.  A transcript of the hearing has been associated with the claims file.

The issues of service connection for hearing loss, and tinnitus, entitlement to an increased rating for service-connected PTSD as of May 1, 2012, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed decision, dated in January 2006, the RO denied claims for service connection for hearing loss, and tinnitus. 

2.  The evidence received since the RO's January 2006 decision, which denied claims of entitlement to service connection for hearing loss, and tinnitus, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claims. 

3.  Prior to December 13, 2006, the Veteran's service-connected PTSD is shown to have been productive of symptoms that included nightmares, sleep disturbance, intrusive thoughts, irritability, depression, and flashbacks, but not occupational and social impairment with reduced reliability and productivity.  

4.  From December 13, 2006 to March 11, 2007, and from May 1, 2007 to September 16, 2007, the Veteran's service-connected PTSD is shown to have been manifested by symptoms that include depression, anxiety, nightmares, sleep disturbance, intrusive thoughts, irritability, depression, and flashbacks, but his symptoms are not shown to have resulted in severe impairment in the ability to obtain or retain employment, or in occupational and social impairment, with deficiencies in most areas.  

5.  From November 1, 2007 to February 7, 2012, the Veteran's service-connected PTSD is shown to have been manifested by anxiety, depression, nightmares, sleep disturbance, intrusive thoughts, irritability, depression, and flashbacks, but not total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's January 2006 decision which denied claims for service connection for hearing loss, and tinnitus; the claims for service connection for hearing loss, and tinnitus, are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

2.  Prior to December 13, 2006, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2012). 

3.  From December 13, 2006 to March 11, 2007, and from May 1, 2007 to September 16, 2007, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2012). 

4.  From November 1, 2007 to February 7, 2012, the criteria for a rating of 70 percent, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen the claims for service connection for hearing loss, and tinnitus. 

In January 2006, the RO denied the Veteran's claims for service connection for hearing loss, and tinnitus.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012). 

In June 2007, the Veteran filed to reopen the claims.  In February 2008, the RO determined that new and material evidence had not been presented to reopen the claims.  The Veteran has appealed. 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2012).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2012). 

The law provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256 - 6258 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996). 

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley  v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service). 

The most recent and final denial of these claims was in January 2006.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence of record at the time of the RO's January 2006 rating decision included the Veteran's service records, and discharges (DD Form 214s), which showed that he served in Vietnam for 12 months, and that while in Vietnam he served as a rifleman with an infantry unit in the Marine Corps.  His awards included the Combat Action Ribbon.  Therefore, participation in combat was established and the Veteran was entitled to the presumptions at 38 U.S.C.A. § 1154(b).  The Veteran's discharge from his first period of active duty also showed that his military occupation specialty was rifleman, and that he had received two weeks of training at the Land Mine Warfare School, in DaNang, Vietnam.  

The medical evidence of record at the time of the RO's January 2006 rating decision included the Veteran's service treatment reports, which included an entrance examination report for his first period of active duty, dated in March 1969.  This report contained audiometric test results which did not show that he had hearing loss (all references to whether or not hearing loss was shown are intended to mean as defined for VA purposes at 38 C.F.R. § 3.385).  In an associated "report of medical history," he indicated that he did not have a history of hearing loss.  A separation examination report from the Veteran's first period of active duty, dated in November 1970, included audiometric test results which showed that he had left ear hearing loss, but not left ear hearing loss.   

There were no treatment reports of record dated between the Veteran's first and second periods of active duty.  

An entrance examination report for the Veteran's second period of active duty, dated in March 1972, included audiometric test results which showed that he had bilateral hearing loss.  In an associated "report of medical history," he indicated that he did not have a history of hearing loss.  A separation examination report, dated in March 1974, showed that his hearing was not evaluated.  In an associated "report of medical history," he indicated that he did not have a history of hearing loss.

As for the post-service medical evidence, it consisted of VA reports, dated between 2003 and 2005.  This evidence did not show complaints, treatment, or a diagnosis involving either hearing loss, or tinnitus.  

At the time of the RO's January 2006 rating decision, the Veteran's service treatment reports contained one finding sufficient to show left ear hearing loss upon separation from the first period of active duty, and bilateral hearing loss upon entrance into the second period of active duty.  There were no relevant findings or diagnoses as to tinnitus during service, and there were no relevant findings or diagnoses as to either hearing loss, or tinnitus, in any of the post-service medical evidence.  There was no medical opinion indicating that either hearing loss, or tinnitus, was related to the Veteran's service. 

The evidence received since the RO's January 2006 rating decision consists of VA reports, dated between 2005 and 2010, and a decision of the Social Security Administration (SSA) with its supporting documentation.  A VA hospital report, covering treatment provided between September and October of 2007, contains Axis III diagnoses that include, "Tinnitus and hearing impairment in a setting of military acoustic trauma."  During his March 2009 hearing at the RO, the Veteran testified that during service, he was exposed to loud noise from exploding charges at an infiltration course, during which time his right ear drum was ruptured.  He further testified, in essence, that during service in Vietnam, he participated in combat and was exposed to small arms fire, mortars, and artillery.  He also testified that he had gone through land mine school while in Vietnam, where he had been exposed to demolitions explosions.  He stated that he had hearing loss symptoms, and tinnitus symptoms, during service.  The Veteran's spouse testified that she had noticed the Veteran's hearing loss symptoms upon his return from Vietnam.  

This evidence, which was not of record at the time of the January 2006 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, the Veteran is shown to have participated in combat, therefore his reports of exposure to loud noise from small arms, mortars, and artillery are consistent with the circumstances, hardships, and conditions of his combat service, and are presumed credible under 38 U.S.C.A. § 1154(b).  In addition, a review of the Veteran's testimony appears to show that he asserts that he has had hearing loss and tinnitus symptoms since service.  He is competent to report such symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  A September 2007 VA report contains an Axis III diagnosis noting tinnitus and hearing impairment "in a setting of military acoustic trauma."  The Board therefore finds that the submitted evidence is both new and material, and that it raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claims are therefore reopened.  The appeal is granted to this extent only. 


II.  Increased Rating - PTSD

The Veteran asserts that he is entitled to an increased rating for his service-connected PTSD. 

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2012), the Veteran's service records, and discharges (DD Form 214s), show that he served in Vietnam for 12 months, and that while in Vietnam he served as a rifleman with an infantry unit in the Marine Corps.  His awards included the Combat Action Ribbon.  He is shown to have begun receiving treatment for psychiatric symptoms in January 2004, at which time he reported a 11/2 -year history of nightmares, flashbacks, sleep disturbance, hypervigilance, restricted affect, anxiety, and avoidance of thoughts associated with combat.  The diagnosis was PTSD.  The global assessment of functioning score was 55.  In January 2004, the Veteran also received several treatments at the Vet Center.  

In July 2004, the RO granted service connection for PTSD, evaluated as 10 percent disabling, with an effective date for service connection of February 18, 2004.  In July 2005, the RO increased the Veteran's rating for PTSD to 30 percent, with an effective date for the 30 percent rating of February 18, 2004.  In November 2006, the RO denied a claim for an increased rating.  In July 2007, the RO increased the Veteran's rating for PTSD to 50 percent, with an effective date of December 13, 2006, and assigned an temporary total (100 percent) rating from March 12, 2007, and a 50 percent rating as of May 1, 2007.  See 38 C.F.R. § 4.30 (2012).  In February 2008, the RO assigned a temporary total rating from September 17, 2007 to October 31, 2007, and a 50 percent rating thereafter.  

The Board initially notes that a review of the statement of the case, dated in July 2008, shows that the RO indicated that the February 2008 rating decision was the rating decision on appeal.  In this regard, in December 2004, the Veteran filed a timely notice of disagreement to the RO's July 2004 decision, which granted service connection for PTSD and assigned a 10 percent rating.  In July 2005, a statement of the case was issued as to the increased initial evaluation issue.  It does not appear that a timely appeal was filed.  See 38 C.F.R. § 20.302(b) (2012).  However, it appears that VA reports showing treatment for psychiatric symptoms were received within one year of the RO's July 2004 rating decision.  Therefore, these VA records were received prior to the expiration of the appellate period for this RO determination, and they contained new and material evidence pertaining to the claim.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  In such cases, a claim becomes final and subject to a motion to reopen only after the period for appeal has run and any interim submissions before finality must be considered as part of the original claim.  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

Given the foregoing, the July 2004 rating action is the proper rating action on appeal, with respect to the claim for an increased rating for PTSD, and the time period on appeal commences as of the date of service connection, i.e., February 18, 2004.  See 38 C.F.R. §§ 3.156(b), 3.400(b)(1) (2012); Bond; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that where an increase does not constitute a full grant of the benefits sought, the increased rating issue remained in appellate status). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.   

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  

GAF scores of 21 to 30 indicate that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.   Scores ranging between 71 and 80 denote transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board notes that the Veteran has been afforded diagnoses of psychiatric disorders other than PTSD, to include bipolar disorder.  In its analysis the Board has not attempted to dissociate any psychiatric symptoms from the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

A.  Prior to December 13, 2006

The medical evidence is summarized as follows: reports from the Vet Center, dated between February and May of 2004, show that the Veteran received several treatments for psychiatric symptoms, with notations of PTSD.  He reported symptoms that included irritability, hypervigilance and poor sleep.  

A VA psychiatric examination report, dated in July 2004, shows that the examiner stated that the Veteran's claims file had not been reviewed.  The Veteran reported having symptoms that included difficulty being around Asians, intrusive thoughts, sleep disturbance (awakening several times per night), irritability, hypervigilance, and avoiding situations that might remind him of combat.  The Veteran reported that he had been married for 33 years and he described his marriage as "very good."  He stated that he had three children with whom he is close.  He stated that he had been employed as a truck driver for the past 28 years.  He was noted to be attending weekly therapy.  The examiner described him as having no restricted affect or loss of interest, having close, loving relationships, and enjoying activities such as fishing, golf and taking his family to the beach.  On examination, he was well-groomed and cooperative.  Affect was generally euthymic and with range.  Mood was good.  Thought process was logical and organized, with no evidence of psychosis.  The Veteran reported a history of suicidal ideation, but none currently.  Cognition was not formally tested, but was grossly intact.  Insight and judgment were good.  The Axis I diagnosis was mild PTSD.  The Axis V diagnosis was a GAF score of 70 (current) and 70 (past year).  The examiner noted that the Veteran's symptoms had begun over the last several years, and that they, "appear to be associated with little, if any, impairment in either social or vocational function, and thus, do raise some question about the validity of his reported symptoms."  The examiner characterized his PTSD symptoms as "mild."  The examiner acknowledged a previous GAF score of 55 (in January 2004), but stated that, "his condition does not appear to have caused impairment in function."

VA progress notes show that the Veteran received a number of treatments for psychiatric symptoms between August 2004 and May 2005.  These reports show that the Veteran participated in a day-treatment program, and exposure therapy until May 2005.  He complained of symptoms that included anxiety, irritability, nightmares, flashbacks, sleep difficulties, and feeling panicked and threatened in public.  He also complained of auditory, visual, and olfactory hallucinations in December 2004.  His medications included Risperidone, Clonazepam, Ambien, and Zolpidem.  These reports contain little in the way of findings, however, reports dated in November and December of 2004 note that he denied suicidal or homicidal ideation.  A November 2004 report notes that he was alert and oriented times three, neatly groomed, pleasant, with logical thoughts, an anxious mood.  A December 2004 report notes a GAF score of 40 (current) and 40 (past year).  A July 2006 report notes that the results from MMPI-2 testing showed that the clinical scales did not support a diagnosis of PTSD, although his results may have been affected by a high level of neuroleptics.  

A VA psychiatric examination report, dated in June 2005, shows that the examiner stated that the Veteran's claims file had been reviewed.  The examiner stated that a recent progress note indicated a sudden and relatively significant change and increase in symptoms, and a change in GAF scores from 50s to 30s (such low GAF scores are not, in fact, in evidence), however, there did not appear to be a formal psychiatric evaluation of such reported increase in symptoms.  The examiner (the same one who performed the Veteran's July 2004 VA examination) stated that the Veteran had been laid off in November 2004, at which point he entered a PTSD treatment program and described more severe symptoms, and received lower GAF scores.  The examiner stated that the discrepancies in GAF scores, which ranged between the 30s and 50s "reflects the differential use of the scale rating than a precipitous change in the Veteran's actual condition."  The Veteran reported symptoms that included nightmares two to three times per week, dissociative flashbacks, auditory hallucinations, anger and distress at certain triggers, to include seeing Asians, difficulty sleeping, and hypervigilance.  The examiner noted that the Veteran's report of cannabis abuse (quitting 11/2 years ago) contradicted his earlier statement that he had quit 17 years before, and that the Veteran attributed his increase in symptoms due to cessation of marijuana use.  It was noted that he was married and maintained a relationship with his children.  He stated that he "got along pretty good" with his wife.  He stated that he had started a new job at VA.  His medications were noted to be Quetiapine, Risperidone, and Zolpidem.  On examination, affect was constricted and mood was depressed.  Thought process was logical with no evidence of a thought disorder.  He worried about work and finances, and he had thoughts of Vietnam. He denied suicidal ideation in the past seven to eight months.  Cognition was not formally tested, but was grossly intact.  Insight was fair.  Judgment was good.  The Axis I diagnoses were PTSD, rule out psychosis, not otherwise specified, and cannabis dependence in remission.  The Axis V diagnosis was a GAF score of 60 (current) and 60 to 65 (past year).  The examiner stated that the Veteran's symptoms were "somewhat greater" than at his examination the year before.  The examiner concluded:

Nonetheless, his history and circumstances surrounding the onset of his symptoms do not match entirely with that as described in the medical record.  It remains the opinion of this examiner that the large discrepancy in GAF ratings reflect unreliability of the scale across raters rather than any precipitous change in the Veteran's level of function, though the Veteran does certainly report the onset of some more major psychiatric symptoms such as hallucinations in the past year.  His level of function does not appear to have changed significantly over the past one to two years.  He remains competent to handle his finances.

A VA hospital report, dated in June 2006, shows that the Veteran was hospitalized for a two-day PTSD evaluation.  He described his current emotional condition as "pretty good."  He reported frequent sad mood, anxiety, pan-insomnia (of variable pattern), "sometimes" problems with memory and concentration, restlessness, decreased libido, social withdrawal, and relative anhedonia.  He also reported having increased energy, feeling "wired," less need for sleep, and racing thoughts about a day or so, once or twice a month.  He reported spontaneous panic attacks lasting about five minutes once every six months.  He denied any significant irritability, fatigability, delusions, hallucinations, suicidal or homicidal ideation, or recent substance abuse.  On examination, he was neat, clean and cooperative.  He was alert and oriented times four (person, place, time and date).  There was no significant cognitive or memory impairment.  Mood was anxious and depressed.  There was no formal thought disorder.  He was noted to initially have been anxious, but to have better as his admission progressed.  The Axis I diagnoses were chronic PTSD, "bipolar spectrum illness, depressed," subsyndromal panic disorder without agoraphobia, alcohol abuse ("significantly moderated but not abstinent since circa 1986"), cannabis abuse in sustained full remission since 2005, nicotine dependence, and specific learning disorder (reading).  The Axis V diagnosis was GAF scores of 38 (current) and 38 (past year).  

A decision of the Social Security Administration (SSA), dated in May 2008, shows that the SSA determined that the Veteran was disabled as of October 2004, due to psychiatric symptoms.  

The Board finds that prior to December 13, 2006, an initial evaluation in excess of 30 percent is not warranted.  The Veteran's symptoms are not sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than an initial 30 percent rating.  The Veteran's July 2004 VA examination report shows that the examiner characterized his PTSD as "mild," and that he assigned GAF scores of 70 (current and past year).  This is evidence of mild symptoms.  See QRDC DSM-IV.  The June 2005 VA examination report shows that the GAF scores were 60 (current) and "60 to 65" (past year).  This is evidence of mild to moderate symptoms.  Id.  The examiner stated that the Veteran's symptoms were "somewhat greater" than at his examination the year before, but that there had not been "any precipitous change in the Veteran's level of function," and that his level of function does not appear to have changed significantly over the past one to two years. 
Overall, there is little or no evidence of a such symptoms as flattened affect, speech impairment, panic attacks more than once a week, difficulty in understanding complex commands; impairment of short- and long-term memory, impaired judgment; impaired abstract thinking; disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships. 
In reaching this decision, the Board has considered the evidence of GAF scores in the 30s (which are not in evidence but which were referenced by the VA examiner).  However, the medical evidence is devoid of sufficiently supportive findings, and the Board finds that when this evidence is considered in context with the findings in those reports, as well as the other medical evidence of record, that this evidence is insufficient to warrant a rating in excess of 30 percent.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (although a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).  In this regard, the June 2005 VA examiner concluded that, "the large discrepancy in GAF ratings reflect unreliability of the scale across raters rather than any precipitous change in the Veteran's level of function," and that, "[h]is level of function does not appear to have changed significantly over the past one to two years."  The Board has also considered the GAF scores of 40 in the June 2006 VA hospital report.  However, these scores are not shown to have been based on a review of the Veteran's claims file or any other detailed and reliable history, and the Board finds that when this evidence is considered in context with the findings in those reports, as well as the other medical evidence of record, that this evidence is insufficient to warrant a rating in excess of 30 percent.  Finally, the Board has considered the SSA disability determination which found that he was unemployable as of October 2004.  However, while such decisions are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In this case, the SSA's decision is simply unsupported by medical evidence which warrants a rating in excess of 30 percent.  

In summary, prior to December 13, 2006, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are the other PTSD symptoms shown to have resulted in such impairment.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a rating in excess of 30 percent under DC 9411 prior to December 13, 2006.  See 38 C.F.R. § 4.7.  

B.  December 13, 2006 to March 11, 2007, May 1, 2007 to September 16, 2007

For the time periods in issue, a 50 percent rating is in effect.  The Board notes that a temporary total rating (100 percent) is in effect from March 12, 2007 to April 30, 2007, and that the increased rating claim is therefore moot during that time period. 

The relevant evidence is summarized as follows: A December 13, 2006 VA progress note shows that the Veteran complained of poor sleep and fatigue, depression, and nightmares three times per week.  He was started on Prozac and Ambien, and his Seroquel dose was reduced, for use when Ambien was not available.  A July 2007 report notes that the Veteran reported that he was spending a lot of time gardening and fishing and was feeling better, although he still had anxiety.  He said he was sleeping better, although he tended to wake up around midnight and then go back to bed an hour later.  He reported that his anger and irritability were much better, but that he had nightmares two to three times a week, and flashbacks two to three times per month.  He stated that he wanted to volunteer at the Vet Center, and that he did not want to work, and wanted to get on Social Security disability.  A social worker stated that he was not disabled mentally, and that he was physically able to work.  In August 2007, he complained of increased depression.  In September 2007, he reported depression, and isolating himself, with suicidal ideation, but no plan.  He complained of "blanking out" eight to nine times a day. 

A report from a private physician, C.K.C., M.D., completed in association with the Veteran's claim for disability benefits with the Social Security Administration (SSA), dated in August 2007, notes that the Veteran was taking Quetiapine, Citralopram, and Zopidem.  His symptoms were noted to include nightmares, flashbacks, depression, irritability, mood swings, audio and visual hallucinations, poor focus, and loss of memory.  On examination, he was neat, clean and dressed casually but appropriately.  He was oriented times three (person, place and time).  The report notes poor focus and concentration, loss of memory (short and long term).  Speech was at a fairly normal rate, but a little slow at times.  Affect was flat, blunted and constricted.  Judgment was poor and insight was limited.  He was noted to have no problem taking care of physical hygiene, caring for physical needs, using good judgment regarding safety and dangerous circumstances, and carrying out single-step instructions, a slight problem focusing long enough to finish assigned simple activities or tasks, an obvious problem interacting appropriately with others in a work environment, and respecting and responding to others in authority, and to have a serious problem using appropriate coping skills to meet ordinary demands of a work environment, handling frustration appropriately, carrying out multi-step instructions, changing from one simple task to another, performing basic work activities at a reasonable pace and efficiency, and performing work activity on a sustained basis (i.e., eight hours per day, five days a week).  

The Board finds that an evaluation in excess of 50 percent is not warranted for the periods from December 13, 2006 to March 11, 2007, and May 1, 2007 to September 16, 2007.  The Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment, with deficiencies in most areas, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than a 50 percent rating.  The findings as to the Veteran's speech, thought processes, insight, and judgment, are not shown to be sufficiently severe to warrant an increased evaluation.  For the period from December 13, 2006 to March 11, 2007, there are almost no findings whatsoever.  For the period from May 1, 2007 to September 16, 2007, there is one report of suicidal ideation, without plan.  There is no evidence of obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression, an instance of impaired impulse control, spatial disorientation; neglect of personal appearance or hygiene.  With regard to employment, in July 2007, the Veteran stated that he wanted to volunteer at the Vet Center, that he did not want to work, and that he wanted to get on Social Security disability.  However, a social worker stated that he was not disabled mentally, and that he was physically able to work.  In this regard, the functional limitations in Dr. C.K.C.'s report are mixed in severity, and they are unaccompanied by supportive findings.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 50 percent under DC 9411 for the periods from December 13, 2006 to March 11, 2007, and May 1, 2007 to September 16, 2007.  See 38 C.F.R. § 4.7. 

C.  November 1, 2007 to February 7, 2012

A temporary total rating (100 percent) is in effect from September 17, 2007 to October 31, 2007.  The Veteran's PTSD has been rated as 50 percent disabling as of November 1, 2007.  A temporary total rating is in effect from February 8, 2012 to April 30, 2012.  The Board has remanded the claim for the period beginning May 1, 2012.

The Board finds that, resolving all doubt in the Veteran's favor, a 70 percent evaluation, but no more, for PTSD is warranted as of November 1, 2007.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As of November 1, 2012, the Veteran's PTSD is shown to have been manifested by a variety of symptoms that include isolating behavior, sleep difficulties, and intrusive thoughts.  During this period he began to receive concurrent diagnoses of bipolar disorder.  A January 2008 VA progress note indicates "almost daily" suicidal ideation (reports, dated in March 2008 and thereafter, show that he denied suicidal ideation), and that his wife reported that he was sleeping a lot and "appears to be speaking another language."  In 2008, he was apparently prohibited from continuing group therapy after an outburst (he resumed group therapy in 2010).  A February 2008 report notes that he was oscillating between states of autonomic hyperreactivity and emotional underreactivity.  An October 2008 statement from a VA physician shows that the Veteran was recommended to be disqualified from jury duty due to anxiety, panic, lapses in memory, poor concentration, and severe social isolation and avoidance, and that his condition was not expected to improve in the foreseeable future.  Several reports characterized his PTSD as "severe."  See e.g., VA progress notes, dated in December 2008, and April and May of 2010.  His GAF scores ranged between 48 and 50.  Such scores reflect serious symptoms, with serious impairment in social and occupational functioning.  QRDC DSM-IV.  Thus, resolving all doubt in the Veteran's favor, the Board finds that the evidence more nearly approximates the criteria for a 70 percent evaluation, but not more, as of November 1, 2007.  Specifically, the medical evidence of record more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to the symptoms described above.  38 C.F.R. § 4.7. 

The Veteran is not entitled to a rating in excess of 70 percent for the period between November 1, 2007 and February 7, 2012.  The evidence of record is insufficient to show total occupational and social impairment as a result of his service-connected PTSD.  See Sellers v. Principi, 372 F.3d. 1318, 1324 (Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  The evidence shows that the Veteran denied such symptoms as suicidal or homicidal ideation (except for one report in 2008), and audio or visual hallucinations.  There are no findings of psychosis, delusions, or a thought disorder.  Findings tend to show that he was alert and oriented, with normal thought processes.  See e.g., VA progress notes, dated in May, June and July of 2008.  A December 2009 VA progress note shows that he was found to have intact memory and concentration, with good insight, coherent and goal-directed thought process, and no delusions.  The Veteran's GAF scores ranged from 48 to 51.  Such scores reflect moderate to serious symptoms, with moderate to serious impairment in social and occupational functioning.  QRDC DSM-IV.  A February 2010 VA progress note shows that the Veteran reported that he was living with his wife of 38 years.  A number of VA progress notes, dated in 2010, note that he had fair insight and judgment, with normal speech; there were also some notations of "limited" judgment.  Additionally, the evidence is insufficient to show gross impairment in thought processes or communication, persistent hallucinations or delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene, disorientation to time or place, and/or memory loss for names of closes relatives, own occupation, or own name.  In summary, the evidence is insufficient to show that the Veteran has psychiatric symptoms that are so severe as to warrant a 100 percent rating, and to this extent, the claim must be denied. 

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012). Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Board finds that the Veteran's PTSD is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected PTSD is rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Here, the Veteran's PTSD has been evaluated as between 30 and 70 percent disabling prior to May 1, 2012.  His evaluations also include three periods for which a temporary 100 percent evaluation has been assigned for a period of hospitalization lasting more than 21 days. 

When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected PTSD are congruent with the disability picture represented by the disability rating assigned herein.  A rating in excess of the currently assigned staged disability ratings is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings that have been assigned more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected PTSD cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

In summary, effective November 1, 2007, a 70 percent disability rating, but no more, is warranted for the Veteran's service-connected PTSD.  While there have been day-to-day fluctuations in the manifestations of the Veteran's PTSD, there is no distinct period of time at which time a rating greater or lesser than assigned herein is warranted.  In reaching all conclusions, the Board considered the benefit of the doubt doctrine.  38 U.S.C.A. 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 
III.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was accomplished with regard to the Veteran's claim for service connection by way of a letter from the RO to the Veteran dated in April 2004.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This claim was granted in July 2004.  In such a case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

The RO provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 



ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for bilateral hearing loss, and tinnitus, are reopened.  To this extent only, the appeal is granted. 

Prior to December 13, 2006, a rating in excess of 30 percent for service-connected PTSD is denied.

From December 13, 2006 to March 11, 2007, and from May 1, 2007 to September 16, 2007, a rating in excess of 50 percent for service-connected PTSD is denied. 

From November 1, 2007 to February 7, 2012, a rating of 70 percent, and no more, for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the claims for service connection for hearing loss, and tinnitus, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The appellant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

In this case, the Veteran is shown to have participated in combat, therefore his reports of exposure to loud noise from small arms, mortars, and artillery are consistent with the circumstances, hardships, and conditions of his combat service, and are presumed credible under 38 U.S.C.A. § 1154(b).  In addition, a review of the Veteran's statements appears to show that he asserts that he has had hearing loss and tinnitus symptoms since service.  He is competent to report such symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Finally, the Veteran's service treatment reports indicate that he had left ear hearing loss upon separation from his first period of active duty, and bilateral hearing loss upon entrance into his second period of active duty, about one year and four months later. 

Under the circumstances, the appellant should be afforded an examination, to include obtaining etiological opinions.  McLendon. 

With regard to the claim for an increased rating for service-connected PTSD as of May 1, 2012, the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In this case, a review of the Veteran's representative's Informal Hearing Presentation, dated in October 2012, shows that it was argued that the Veteran's psychiatric symptoms have worsened since his last VA examination.  Accordingly, on Remand, the Veteran should be afforded another PTSD examination.

With regard to the claim for TDIU, this issue is inextricably intertwined with the claims for service connection for hearing loss, and tinnitus, and the claim for an increased rating for PTSD as of May 1, 2012, which are currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, resolution of the TDIU claim must be deferred until the service connection and increased rating claims are adjudicated.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment for psychiatric, hearing loss, and tinnitus symptoms after 2010.  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file. 

2.  After the development requested in the first paragraph of this remand has been completed, the Veteran should be scheduled for an audiological examination of his ears, to include an examination for tinnitus, in order to ascertain the nature and etiology of his hearing loss and tinnitus.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

A complete history of acoustic trauma/noise exposure, and perceived hearing loss and tinnitus symptoms in-service, and post-service, should be obtained from the Veteran. 

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's hearing loss, and/or tinnitus, was/were caused by his service.  

b) If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

c) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After the development requested in the first paragraph of this remand has been completed, the Veteran should be scheduled for a VA examination with an appropriate specialist in order to determine the nature and severity of his PTSD.  The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score. 

4.  Readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


